BRITT, Judge.
The sole assignment of error presented by defendant is that the trial court erred in charging the jury that they might return a verdict of involuntary manslaughter and providing instructions on that offense. Defendant argues that there was no evidence to support the offense of involuntary manslaughter.
The assignment has no merit. Assuming, arguendo, that there was no evidence to support the offense of involuntary manslaughter, the error was favorable to defendant and she is without standing to challenge the verdict finding her guilty of that offense. State v. Vestal, 283 N.C. 249, 195 S.E. 2d 297 (1973), cert. den. 414 U.S. 874, 94 S.Ct. 157, 38 L.Ed. 2d 114; State v. Rogers, 273 N.C. 208, 159 S.E. 2d 525 (1968); State v. Simpson, 14 N.C. App. 456, 188 S.E. 2d 535 (1972).
No error.
Judges Hedrick and Carson concur.